Citation Nr: 9917775	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the chronic residuals 
of a left eye injury, claimed as status post iridectomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to October 1944 
and from March 1946 to March 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, among other things, denied entitlement to 
service connection for the residuals of a left eye injury.

In May 1998, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  In-service treatment for iridocyclitis was the 
manifestation of a disability that is shown to have been 
acute and transitory, and which resolved without chronic 
residuals.

3.  A residual iris defect, which was diagnosed post-service, 
is not shown to be etiologically or causally related to the 
in-service treatment for acute iridocyclitis. 

4.  Iridodialysis was noted on examination for entry into the 
second period of service, but the disorder was not shown to 
have been treated or otherwise increased in severity in any 
way during service.  During the first period of service no 
eye pathology was complained of or noted.


CONCLUSION OF LAW

Chronic residuals of a left eye injury, claimed as status 
post iridectomy, were not incurred in or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).  Furthermore, a disability that 
pre-exists service may aggravated by service where the 
pathology undergoes an increase in severity.  38 U.S.C.A. 
§ 1153 (West 1991 & Supp. 1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records for the first period of service are 
completely negative for complaints, findings, or diagnoses of 
any left eye pathology.  On examination for entry into the 
second period of service, physical examination revealed left 
eye iridodialysis.

Service medical records reveal that the veteran was treated 
in July 1946 for acute iridocyclitis in the left eye.  There 
was no indication of the circumstances surrounding the 
treatment and he was returned to duty approximately one week 
later.  The March 1950 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
external eyes and the pupils were equal and normal to 
accommodation and to light.  He had no nystagmus and vision 
was reported as 20/20, without correction.  Field of vision 
and ophthalmoscopic examinations were normal, bilaterally.  
In addition, there is no indication of any inservice history 
of an eye injury.  In the remarks, the examiner noted that 
the veteran claimed no service incurred disability, although 
three in-service hospitalizations were noted for 
uncomplicated measles, uncomplicated tonsillectomy, and an 
infected hair follicle, right scrotum.

Post service medical records are negative for complaints or 
treatment of an eye disorder until the veteran underwent a VA 
examination in December 1971.  At that time he reported that 
a foreign body had entered his left eye in service.  He 
indicated that he had been treated during service with 
topical medication and had good vision.  Two years after 
service (1952), his eye became red and inflamed and a foreign 
body was surgically removed.  He was told that it was 
petrified wood.  He recalled an episode of postoperative 
iritis and recurrent iritis since that time.  He claimed that 
his vision had deteriorated.  Physical examination revealed 
an inferior sector iridectomy with temporal iris atrophy.  
The clinical impression was old traumatic foreign body 
removed from left eye.

In a January 1996 letter, B. Bennett, M.D., the veteran's 
private physician reported that, while in the military, the 
veteran had, among other things, iridocyclitis which had left 
him with a defective right pupil (the Board assumes that he 
meant left pupil).  Dr. Bennett asked that the veteran be 
considered for a partial disability.  At a personal hearing 
in May 1996 on another matter, the veteran testified that he 
worked in a machine shop in service and got a piece of metal 
in his eye.  However, he related that he worked in a machine 
shop for six years after service, then went into production 
management until he retired.  

In an October 1996 VA visual examination report, the veteran 
related that he sustained a metallic foreign body injury to 
his left eye in 1946.  The foreign body was surgically 
removed and corneal repair made.  In 1963, he observed that 
some scar tissue was removed from the same area.  Physical 
examination revealed minimal nuclear sclerosis and a missing 
portion of iris on the left with a regular pupil.  The final 
diagnoses included history of trauma to the left eye with 
corneal penetrating would, with residuals of iris defect, 
opacity of the posterior corneal and nuclear sclerosis with 
peripheral cortical cataract, hyperopia, astigmatism, and 
presbyopia.

In a personal hearing in September 1997, the veteran 
testified that a piece of shaving hit him in the eye in 1949 
while working in a machine shop in service.  He remarked that 
he went to the hospital where they got it out and he was 
treated with a patch on his eye for about three weeks.  
Thereafter, he wore glasses when he had not before.  He noted 
that his vision was blurred from then on.  He indicated that 
he was not told anything about an iris inflammation at the 
time of the injury.  He stated that his eye occasionally 
ached if he was in the sunlight and he wore tinted glasses.  
He revealed that he went to work in management after service 
and worked with various companies as a foreman and 
superintendent until he retired.  He used prescription eye 
drops as needed when his eye ached.  He stressed that he was 
told in service that the piece of metal aggravated a problem 
he had with his eye before service.

In an October 1998 VA eye examination report, the veteran 
indicated that he sustained an intraocular foreign body in 
his left eye while in service in 1947 but it was not removed 
until 1961.  Physical examination revealed a missing area of 
the iris inferiorly with some iris atrophy around the area of 
the missing iris tissue.  Funduscopic examination of the left 
eye was normal.  The final diagnoses were status post iris 
foreign body, left, removed surgically with the residuals of 
an iris defect inferiorly, nuclear sclerosis, bilateral, 
mild, and refractive error.  The examiner remarked that there 
was no way to tell when the left eye disorder was first 
clinically manifested or whether there may have been any 
increase in any underlying pathology during service.  The 
examiner noted that there were no indications of pathology 
prior to service and there was only one treatment note in 
service for iridocyclitis.  The examiner observed that there 
was no mention of a foreign body in the eye during service.  
The examiner opined that there was no way to determine 
whether there was any increase in left eye disability since 
there are no records showing an eye disability other than the 
one incident of iridocyclitis.  The examiner concluded that 
at some point in time the veteran had an intraocular foreign 
body which was apparently excised leaving him with an iris 
defect.

Based on the evidence outlined above, the Board finds no 
etiological or causal relationship between the veteran's 
current iris disorder and his in-service treatment for acute 
iridocyclitis, his contentions to the contrary 
notwithstanding.  Importantly, at the time of in-service 
treatment, the iris disorder was noted to be acute.  
Moreover, despite what appears to be a full complement of 
service medical records associated with the claims file, 
there is no evidence of an in-service eye injury, either in 
1946 or a reaggravation in 1949, as claimed by the veteran.  
In addition, the service separation examination record is 
negative for a chronic iris disorder, but readily recognized 
other in-service medical treatments and hospitalizations.  
Further, there is nothing to suggest that the iridodialysis 
noted on induction into the second period of service 
underwent any increase in severity during service.  Vision 
was normal at separation and treatment of this disorder is 
not shown in service.

Further, post service medical records are negative for 
treatment of an eye disorder until at least 1971, over 20 
years after service separation.  Although the VA examiner in 
1971 and subsequent private and VA physicians have noted a 
history of foreign body in the eye in service, it was based 
on information obtained from the veteran.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claim Court) 
has held that the Board is not obligated to accept medical 
opinions premised on the veteran's recitation of medical 
history, especially where, as here, the history is not 
consistent with or supported by the clinical records.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  Because the 
objective evidence of record fails to establish a 
relationship between the veteran's in-service treatment for 
acute iridocyclitis and his current iris disorder, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for the 
residuals of a left eye disability, claimed as status post 
iridectomy.

Even accepting that the veteran experienced symptoms of an 
iris disability in service, available competent evidence has 
failed to demonstrate continuity of symptoms sufficient to 
support of claim of entitlement to service connection for the 
chronic residuals of a left eye disability.  By his own 
testimony, he did not seek treatment for a left eye 
disability until many years after separation from service.  
It appears that he was first diagnosed in 1971 but he later 
indicated that he sought treatment in variously 1952, 1961, 
and 1963.  An attempt to obtain old medical records was 
unsuccessful.  Regardless of the precise timing, the evidence 
associated with the claims file does not show a left eye 
disorder until 1971, over 20 years after service separation, 
and the claimed left eye disability does not qualify for a 
one-year presumption.  Thus, the multi-year gap between 
separation from service and treatment in this case fails to 
satisfy the continuity of symptomatology required to support 
the claim for entitlement to service connection.  Further, 
the Board notes parenthetically that although the veteran 
most recently testified that he had worked in management 
since service separation, in an earlier hearing on another 
matter, he acknowledged that he worked in a machine shop for 
the first six years after service.  Although there is no 
evidence that he sustained a left eye injury in his post-
service employment, the evidence fails to show continuity of 
relevant symptomatology.  It is noted that on separation 
examination in March 1950, he had 20/20 vision bilaterally 
without correction and it was not indicated that glasses were 
provided or were being used.  Accordingly, based on a review 
of the entire record service connection is not warranted for 
the residuals of a left eye disability, claimed as status 
post iridectomy.

The Board has considered the veteran's statements and sworn 
testimony that he has had a left eye disability since 
separation from service in 1950.  Although the veteran's 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of the residuals of a left eye 
injury.  The veteran lacks the medical expertise to offer an 
opinion as to the existence of current left eye pathology, as 
well as to medical causation of any current disability.  Id.  
In the absence of competent, credible evidence of continuity 
of relevant symptomatology, service connection is not 
warranted for the residuals of a left eye injury, claimed as 
status post iridectomy.


ORDER

Entitlement to service connection for the residuals of a left 
eye injury, claimed as status post iridectomy, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

